Citation Nr: 1730157	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  07-16 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin 


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1953 to January 1955.  He died in September 1988; the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction over this case was subsequently transferred to the Pension Center of the VARO in Milwaukee, Wisconsin, and that office forwarded the appeal to the Board.

In December 2009, May 2011, and June 2015, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development.  For the reasons indicated below, the Board finds that remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran died in September 1988 and the appellant is his surviving spouse.

2. The cause of death was metastatic pancreatic cancer.

3. At the time of the Veteran's death, service connection was not established for any disabilities.

4. Pancreatic cancer did not manifest in service, within the one year presumptive period, or for many years thereafter, and was not otherwise related to service, including radiation exposure.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.307, 3.309, 3.311, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In particular, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  Moreover, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In the context of a claim for dependency and indemnity compensation (DIC) benefits, VCAA notice must also include: (1) a statement of the conditions, if any, for which the veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

A review of the record shows that the appellant was informed of the information and evidence necessary to substantiate her claim, as well as of VA's duty to assist and of her responsibilities in the adjudication of her claim, via January 2004 dated letters.  The Board points out that it is the claimant who has the burden of demonstrating that a notice error occurred and that the notice error was prejudicial to the claim.  See Shinseki v. Sanders, 556 U.S. 396, 409-10 (2009).  In the instant case, the appellant has not raised an issue with regard to the adequacy of notice provided in this case.  The Board also notes that as to any error with respect to the timing of notice in this case, any such error was effectively cured by the readjudication of the appellant's claim after notice was provided.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(1)-(4).

All available evidence pertaining to the appellant's claim was obtained by the VA and associated with the claims file.  The relevant evidence obtained includes service treatment records (STRs), VA treatment records, private treatment records, the Veteran's death certificate, and statements from the appellant and her representative.  In addition, and pursuant to the Board's June 2015 remand instructions, a probative dose estimate and medical opinion was obtained in November 2016.  These letters and related reports have been associated with the claims file.  For the reasons indicated below, the Board finds that that there has been substantial compliance with remand directives. 

Based on the foregoing, the Board finds that VA has complied, to the extent required, with the VCAA's duty to assist requirements.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).

Analysis

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310(a); 38 C.F.R. § 3.5(a)(1).  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The principal cause of death is a disability that, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the laws and regulations pertaining to direct service connection apply.  38 U.S.C.A. § 1310(a).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board notes that the presumptive service connection statutes and regulations do not foreclose proof of direct service connection; a claimant may prove causation.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (1994).

VA regulations provide that diseases specific to radiation-exposed veterans shall be presumed to have been incurred in service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  See 38 C.F.R. § 3.309(b)(i), (ii) (2016).

Diseases presumptively service-connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  See 38 U.S.C.A. § 1112 (c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309 (d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311  if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311 , "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R. § 3.311(b)(2). 

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946. See 38 C.F.R. § 3.311(a)(2) (2016).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  See 38 C.F.R. § 3.311(a)(2)(iii) (2016).

The appellant claims that the Veteran's cause of death - pancreatic cancer - was radiation exposure during service while he was stationed at a secret weapons project at Killeen Base, Texas.  She claims that the Veteran performed duties as a military policeman from August 1953 until separation in January 1955.  See January 2004 letter.  

Service treatment records document that the Veteran served with the 8456th Military Police Company from August 1953 to January 1955.  On January 1955 separation, clinical evaluations were normal.  Service treatment records and military personnel records are otherwise silent as to any evidence of radiation exposure while on active duty.  

Post-service private treatment records document metastatic pancreatic cancer treatment.  In June 1988 the Veteran received treatment for a hernia.  In August 1988 he was admitted to a private hospital to treat hematuria (blood in urine) and possible lymphoma.  During admission, he underwent an exploratory laparotomy, biopsy, cystourethroscopy, placement of a catheter, and dialysis.  A diagnosis of retroperitoneal tumor mass probably adenocarcinoma originating from the pancreas (pancreatic cancer), was provided.  During the course of treatment the Veteran's health began to deteriorate.

The Veteran died on September [REDACTED], 1988.  A September 1988 hospital discharge summary, from his August 1988 admission, reports the cause of death as metastatic pancreatic cancer.  The immediate, and only, cause of death listed on the Death Certificate is adenocarcinoma - retroperitoneal.

The appellant has submitted lay statements and multiple articles claiming that nuclear weapons were assembled and disassembled at Killeen Base in the 1950s.  Specifically, lay statements claim that the Veteran: (1) worked in an areas known as the "Q area" where atomic weapons were assembled and dismantled by civilian technicians; (2) duties included guarding and securing the area where his work was undertaken; (3) radiation detection badges were distributed in the unit; and (4) the Veteran was also involved in the movement and storage of nuclear weapons and radioactive materials at Killeen Base.  See May 2007 VA Form 9; and August 2004 and September 2004 Lay Statement Letters.

In July 2010, VA received a negative response from the Army Dosimetry Center to its request for the Veteran's DD Form 114.  As such, VA could not confirm that the Veteran was involved in any radiation risk activity while in service.  

In November 2016 the Under Secretary for Health submitted a memorandum on radiation dose estimate.  The Under Secretary, acknowledged the appellant's and service members' credible lay statements, but provided a negative opinion.  Specifically, the Under Secretary found that the Veteran's dose exposure did not exceed 5 rem in one year, or 10 rem in a lifetime, such high levels result in radiation health risks.  As such, the Under Secretary concluded that it is unlikely that pancreatic cancer was caused by exposure to ionizing radiation during service.  As rationale, the Under Secretary cited medical literature stating that "there is substantial and convincing scientific evidence for health risks following high-dose exposures.  However, below 5-10 rem (which includes occupational and environmental exposures), risks of health effects are either too small to be observed or nonexistent."

As stated above, service connection for a disease based on radiation exposure may be established in one of three different ways, which have been outlined by the Court.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir 1994); See also, Ramey v Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Rainey v. Gober 120 F.3d 1239 (Fed Cir 1997). 

First, the Board finds that service connection under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) for radiation-exposed veterans, is not warranted.  Here, although pancreatic cancer is a listed disease subject to presumptive service-connection, the Board finds that the Veteran did not participate in "radiation-risk activities," i.e. participation during the official operational period of an atmospheric nuclear test.  The Board acknowledges that in an April 2011 Written Brief Presentation, the appellant, by and through her representative, reported that the Veteran participated in "atmospheric nuclear testing."  However, in a February 2004 Radiation Risk Activity Information Sheet, the appellant stated that the Veteran "did not participate in any test" and that the Veteran was only involved in the movement and storage of nuclear weapons and radioactive materials.  The appellant has not alleged that any specific atmospheric nuclear tests were conducted at Killeen Base.  Further, in a June 2013 letter, the Defense Threat Reduction Agency (DTRA), based on a review of service treatment records, concluded that the Veteran did not participate in atmospheric nuclear testing as defined by VA regulations. The weight of the evidence thus reflects that the Veteran did not participate in radiation-risk activities, as defined under 38 C.F.R. § 3.309(d)(3)(iv), and service connection is not warranted under this theory of entitlement. 

Next, the Board has considered the application of "radiogenic diseases" under the framework of 38 C.F.R. § 3.311.  Here, the Veteran's pancreatic cancer is considered a "radiogenic disease," as listed under 38 C.F.R. § 3.311(b)(2)(iv), and it manifested more than 5 years after the alleged exposure to ionizing radiation during service.  Thus, the remaining question is the size and nature of any radiation dose.  In a November 2016 memorandum, the Under Secretary considered the appellant's and service members' lay statements of the Veteran's involvement in ionizing radiation exposure, provided an assessment, and concluded that it is unlikely that pancreatic cancer was caused by exposure to ionizing radiation during service.  The Board concludes that the Under Secretary's opinion is highly probative as he provided clear opinions and explained that there was essentially no medical basis for any relationship between ionizing radiation exposure and the Veteran's cancer condition.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (Board charged with assessing the probative value of all evidence of record); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

While the appellant has argued that the Veteran's exposure to radiation during service caused pancreatic cancer leading to his death, the relationship of ionizing radiation to cancer is the type of complex medical matter that the court has found to be beyond the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The appellant's statements are therefore not competent in this regard.  To the extent that the appellant's statements are competent, the Board finds that the specific, reasoned opinion of the Under Secretary of greater probative weight than the appellant's more general lay assertions.

Finally, the Board has considered whether service connection can be granted on any other basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In the absence of evidence of the Veteran had meaningful exposure to ionizing radiation during service, service connection for pancreatic cancer based on such exposure is not warranted.  There is no evidence that malignant tumors manifested in service, the one year presumptive period, or for many years thereafter, or that the pancreatic cancer is otherwise related to service.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  The benefit of the doubt doctrine is thus not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.
	

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


